Citation Nr: 0637294	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  02-00 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to a service-connected 
disorder.

3.  Entitlement to service connection for a heart disorder, 
to include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
February 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania (RO).


FINDINGS OF FACT

1.  A valid diagnosis of post-traumatic stress disorder 
(PTSD) based upon verified stressors is not of record.

2.  Service connection is in effect for latent type 
schizophrenia reaction, currently evaluated as noncompensably 
disabling.

3.  The evidence of record does not relate the veteran's 
residuals of stroke to service or to a service-connected 
disability.

4.  The evidence of record does not relate the veteran's 
heart disorder to service or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Residuals of stroke were not incurred in or aggravated by 
military service, and are not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).

3.  A heart disorder was not incurred in or aggravated by 
military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. § 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2001 satisfied the duty to notify 
provisions; additional letters were sent in June 2003, 
February 2004, and August 2006.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. Sept. 22, 2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran's service medical 
records and private medical records have been obtained; he 
did not identify any treatment at VA facilities.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The veteran was notified in 
August 2004 that he was scheduled for a VA psychiatric 
examination.  38 C.F.R. § 3.159(c) (4).  However, he failed 
to report for this examination or reply to the RO's November 
2004 letters requesting an explanation for his failure to 
report and to reschedule him for an additional examination.  
38 C.F.R. § 3.655 (2006).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be established on a secondary basis for a 
disability that is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder 
is also compensable under 38 C.F.R. § 3.310).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The veteran contends that he currently has PTSD as a direct 
result of those noncombat-related stressors that he alleges 
to have experienced during active duty.  In its May 2003 
Remand, the Board ordered the RO to schedule the veteran for 
a VA psychiatric examination.  An examination was scheduled 
in August 2004, but the veteran failed to report.  When a 
claimant fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another.  38 C.F.R. § 
3.655(a).  As such, the claim will be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

The veteran asserted in his October 2000 stressor statement 
that in November 1969, his barracks in Saigon were bombed.  
He was the only one of 14 service members who was not killed 
in the bombing.  During his January 2003 Board hearing, the 
veteran testified that he witnessed a "hooch" being blown 
up, and that his best friend Miguel died in the explosion.  
He stated that after this incident, he could not perform his 
work responsibilities, and was transferred stateside to a 
military hospital for psychiatric treatment.  The veteran has 
also asserted that he witnessed dismembered children in the 
streets of Saigon in August 1969.

As the veteran's claimed stressors do not involve being 
engaged in combat with the enemy, his lay testimony alone is 
not enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In this 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed inservice stressors.  
See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).

The veteran has offered no competent corroborating evidence 
of his claimed stressor, and his service department records 
also do not support the claim regarding his claimed 
stressors.  Doran, 6 Vet. App. at 283.  He was unable to 
provide more specific information about his unit or the 
surname of his fellow service member killed in the explosion.  
Regardless, the RO filed a request with the Joint Services 
Records Research Center (JSRRC) to research the veteran's 
allegations so that they could be corroborated.  However, the 
JSRRC replied in July 2004 that they had searched the records 
for the veteran's unit for the specified time period, and 
were unable to document the incidents described by the 
veteran in his stressor statement and at his Board hearing.

Again, service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an inservice stressor.  
To that end, although the veteran has a diagnosis of PTSD 
from his private psychologist, it is not based on stressor 
events which have been verified.  The veteran's primary 
private psychiatrist noted in November 1999 and February 2000 
that the veteran had severe, chronic PTSD; by August 2000, it 
was reported that PTSD had abated to the extent that it was 
considered slight.  A second private psychiatrist noted in 
July 2001 that the veteran had "PTSD by history."  Finally, 
a November 2001 letter from his primary private psychiatrist 
noted that the veteran had PTSD, but failed to give a 
rationale or relate the diagnosis to the specific stressor 
events.  Ultimately, none of these diagnoses are based on 
verified stressor events.  As such, they fail to satisfy the 
criteria noted above for a valid PTSD diagnosis for VA 
purposes.  

Because a valid diagnosis of PTSD based upon verified 
stressors is not of record, the preponderance of the evidence 
is against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Residuals of Stroke

The veteran claims service connection for residuals of a 
stroke, which he asserts was the result of his service-
connected schizophrenic reaction, which is currently assigned 
a noncompensable evaluation.  The Board notes that its May 
2003 Remand directed the RO to schedule the veteran for a VA 
psychiatric examination.  An examination was so scheduled for 
August 2004, but failed to report.  When a claimant fails 
without good cause to report for a VA examination requested 
by VA in conjunction with a claim, VA is not obliged to 
attempt to provide another.  38 C.F.R. § 3.655(a).  The 
psychiatric VA examination was a prerequisite for the 
scheduling of a VA heart examination; therefore, the VA heart 
examination was also not conducted.  As such, the claim will 
be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  

Review of the veteran's service medical records shows no 
history of or treatment for stroke.  The postservice evidence 
of record includes a January 2001 private treatment record 
which reveals that the veteran reported having had a stroke 
in 1994; he noted that it was a consequence of an allergic 
reaction to a jellyfish.  Additionally, an April 2002 private 
treatment record noted that the veteran appeared to have 
recovered from the stroke.  

Despite the above, the record does not contain an objective 
medical opinion that links the veteran's stroke to his 
military service, or to a service-connected disability.  
Although the veteran asserted during his January 2003 Board 
hearing that his private physician, Dr. R. K., had linked the 
veteran's stroke to his service-connected psychiatric 
disorder, and treatment records from Dr. R. K. are of record, 
they do not contain a nexus opinion.  There is no other 
evidence to suggest a causal link between the veteran's 
service-connected schizophrenia and his stroke.  Despite the 
statements from the veteran as to the reasons for his current 
medical problems, it is well established that a layperson 
without medical training, such as the veteran, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 
3.159(a)(1).  

Because the evidence of record does not relate the veteran's 
residuals of stroke to service or to a service-connected 
disability, the preponderance of the evidence is against his 
claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart Disorder

The veteran claims service connection for a heart disorder, 
which he asserts is the result of his service-connected 
psychiatric disorder.  The Board notes that its May 2003 
Remand directed the RO to schedule the veteran for a VA 
psychiatric examination.  An examination was so scheduled for 
August 2004, but failed to report.  When a claimant fails 
without good cause to report for a VA examination requested 
by VA in conjunction with a claim, VA is not obliged to 
attempt to provide another.  38 C.F.R. § 3.655(a).  The 
psychiatric VA examination was a prerequisite for the 
scheduling of a VA heart examination; therefore, the VA heart 
examination was also not conducted.  As such, the claim will 
be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  

Review of the veteran's service medical records shows no 
history of or treatment for any cardiovascular abnormalities 
or disorders.  The postservice evidence of record shows that 
the veteran reported having had a stroke in 1994.  A January 
1996 private medical record notes that a stress 
echocardiogram found no ischemia.  September 2000 and January 
2001 private treatment records also show that physical 
evaluation resulted in normal cardiology findings.  The 
January 2001 private treatment record noted that the veteran 
was being treated with beta-blockers, a heart medication, for 
preventative purposes due to a family history of sudden 
cardiac death.  

Despite the above, the record does not contain an objective 
medical opinion that links the veteran's heart disorder to 
his military service, or to a service-connected disability.  
The veteran asserted during his January 2003 Board hearing 
that his private physician at the regional cardiac hospital 
in Cleveland had linked the veteran's heart disorder to his 
service-connected psychiatric disorder.  However, although 
treatment records from this facility are of record, they do 
not contain a nexus opinion relating the veteran's heart 
disorder to service or to a service-connected disability, and 
there is no other evidence to suggest a causal link between 
the disorders.  Despite the statements from the veteran as to 
the reasons for his current medical problems, it is well 
established that a layperson without medical training, such 
as the veteran, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  See 
Espiritu, 2 Vet. App. at 494-5; see also 38 C.F.R. § 3.159(a) 
(1).  

Because the evidence of record does not relate the veteran's 
heart disorder to service or to a service-connected 
disability, the preponderance of the evidence is against his 
claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for residuals of stroke, to include as 
secondary to a service-connected disorder, is denied.

Service connection for a heart disorder, to include as 
secondary to a service-connected disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


